Title: To James Madison from Samuel Smith, 30 June 1801
From: Smith, Samuel
To: Madison, James


Dr. sir,
Balte. 30. June 1801
Capt. Harding delivered me your letter. I fear I Can render him little service.
The Inclosed letter was recd. by my house within those few days. The Writer has been some Years in Paris, is a Gentleman of Intelligence & respectability—he has dipped in Politicks. He doubts the treaty being Confirmed in any other Way than—in toto.
The News this Day from Egypt gives Compleat Victory to the French. It kills sir Ralph—tomorrow all may be the other Way. The Death of Englands King would bring about an Immediate Peace—if he lives the War may linger out another season. It Cannot be Active. Your friend & servt.
S: Smith
 

   
   RC (DLC). Enclosure not found.



   
   Letter not found.



   
   Smith doubtless received the corrected report that Abercromby had defeated the French army at Alexandria. The British general died 28 Mar. of a wound received in the battle.


